Citation Nr: 1200320	
Decision Date: 01/05/12    Archive Date: 01/13/12

DOCKET NO.  09-25 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1943 to October 1945. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran initially requested a Travel Board hearing on the July 2009 Substantive Appeal.  However, prior to scheduling the Veteran for a hearing date, he submitted a September 2011 written statement withdrawing that hearing request.  38 U.S.C.A. § 20.704(d) (2011). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claims of service connection for bilateral hearing loss and tinnitus. 

The Veteran contends that his current hearing loss and tinnitus are due to his exposure to loud noise from in-service gunfire during combat.  

The Veteran was afforded a VA examination in June 2008.  The Veteran related his hearing loss to his combat experience in World War II.  The Veteran reported that his hearing loss and tinnitus have been present since some time after military service.  The examiner noted that the Veteran's military exposure was significant for combat artillery noise and explosions.  Additionally, the examiner noted that the Veteran served in the infantry/artillery unit, and served in the Invasion of Normandy and the Battle of the Bulge.  Furthermore, the Veteran stated that he was involved in firing 155 mm Howitzers.  The examiner noted that after the Veteran's military service, he was with the agricultural department at Auburn University, and was around tractors and mowers for many years without the use of hearing protection.  The Veteran denied any other occupational or recreational noise exposure.  The Veteran also reported experiences of tinnitus.  The examiner concluded that this was not likely due to hazardous military noise exposure.  However, the examiner failed to state a rationale for the etiology opinion given in reference to the Veteran's tinnitus.  The Board notes that a medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight.  A review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additionally, after audiological tests were performed, the examiner diagnosed the Veteran with mild to moderately-severe sensorineural hearing loss in the right ear, and moderate to severe sensorineural hearing loss in the left ear.  The examiner noted the whispered voice tests, performed at discharge, cannot rule out or identify high frequency hearing loss.  Furthermore, the examiner stated that the Veteran was exposed to occupational noise for more than 30 years.  The examiner concluded that it was less likely the hazardous military noise exposure contributed to the level of hearing loss.  

However, on the July 2009 Substantive Appeal, the Veteran stated that the VA examiner incorrectly reported his post service occupational history.  The Veteran stated that he did not work around heavy equipment such as tractors or mowers on a continual basis.  Instead, he stated that he worked with the 4H giving demonstrations on tractor maintenance once a year.  In addition, he reported that he did not at anytime work around or with tractors or mowers, and that the only contact he had with mowers was for home use.    

Based on the above evidence, the Board concludes that the Veteran must be afforded another VA audiological examination before appellate review may proceed.  The evidence demonstrates that the Veteran has a current hearing loss disability and tinnitus.  However, no clear etiology for these conditions has been rendered.  Without further clarification, the Board is without medical expertise to determine if the Veteran's hearing loss and tinnitus are related to service. Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, another VA examination should be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the report, the VA examiner must acknowledge and discuss the Veteran's lay statements, to include reports of a continuity of hearing loss and tinnitus since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Additionally, the Board acknowledges that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss his trouble hearing.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).

Finally, a remand is also necessary to obtain any outstanding VA medical records.  The June 2008 VA examiner noted that he reviewed the Veteran's VA treatment records prior to the VA audiological examination.  The Veteran's claims file is void of any VA treatment records.  Because it appears that there may be outstanding VA medical records that may contain information pertinent to his claim, those records are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. The AMC should obtain any available outstanding VA treatment records.  Any attempts to obtain these records and responses received thereafter should be associated with the Veteran's claims file.  

2. Additionally, the AMC/RO should schedule the Veteran for a new VA audiological examination with an appropriate expert to determine the nature and etiology of his currently diagnosed bilateral hearing loss and tinnitus.  The VA examiner should thoroughly review the Veteran's claims file and a complete copy of this REMAND in conjunction with the Veteran's examination and note this has been accomplished in the VA examination report.  

The VA examiner should state whether it is at least as likely as not that the Veteran's bilateral hearing loss had its onset in service or is related to any in-service disease, event, or injury, to include exposure to loud noises from gunfire.  

The VA examiner should state whether it is at least as likely as not that the Veteran's tinnitus had its onset in service or is related to any in-service disease, event, or injury, to include exposure to loud noises from gunfire.  

Specifically, the VA examiner should address the Veteran's duties as a cannoneer in-service and any possible noise exposure post-service.  Additionally, the examiner should review and discuss the Veteran's service treatment records, VA outpatient treatment records, private treatment records, the June 2008 VA examination report, and any other relevant information.  Furthermore, the examiner should also discuss the Veteran's lay statements, to include incidents of in-service noise exposure and chronicity of symptomatology , when discussing the offered opinion.

The reviewer must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3. Thereafter, the AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If a claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, these issues should be returned to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



